No. 04-98-00611-CV
Jim BAILEY,
Appellant
v.
TECO PIPELINE COMPANY,
Appellee
From the 2nd 25th Judicial District Court, Guadalupe County, Texas   
Trial Court No. 95-0918-CV
Honorable Gus J. Strauss, Judge Presiding
Opinion by:	Alma L. López, Justice

Sitting:	 Phil Hardberger, Chief Justice

		 Tom Rickhoff, Justice

		 Alma L. López, Justice

Delivered and Filed:	November 10, 1999


AFFIRMED
Memorandum Opinion
	This is an appeal of a district court judgment in an eminent domain proceeding, wherein the
trial court granted Teco Pipeline Company an easement for a natural gas pipeline across the property
of Jim Bailey and awarded him $6,000.00 for the taking. In this appeal, Bailey asserts error in the
trial court's determination that Teco is a corporation described in Article 1435 of the revised civil
statutes, and that Teco's pipeline is for a public purpose and public necessity. These points,
comprising issues one through six seek to show error in the trial court's decisions to grant Teco's
Motion for Partial Summary Judgment and deny Bailey's motion for Dismissal of Condemnation
Proceeding. The opinion of this court in a similar case, which became final on October 7, 1999, is
determinative of these issues in appellee's favor. See Anderson v. Teco Pipeline Company, 985
S.W.2d 559 (Tex. App.-San Antonio 1998, pet. denied). Accordingly, issues one through six are
overruled. Likewise, issues seven and eight assert that the trial court erred in entry of its amended
final judgment because it does not conform to the pleadings, it contains hearsay, and purports to
grant perpetual relief to Teco. Again, these issues have been thoroughly raised and discussed in our
opinion in Anderson, and we find that the principles discussed in that opinion control here as well.
See id. Accordingly, issues seven and eight are overruled. The judgment of the trial court is affirmed.


							Alma L. López, Justice

Do Not Publish